DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022, has been entered.

Status of Claims
This action is in reply to the communication filed on May 10, 2022.
Claims 10 and 15 have been amended and are hereby entered.
Claims 26 – 28 have been added.
Claim 25 has been canceled.
Claims 10 – 21, 23, 24, and 26 – 28 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 – 21, 23, 24, and 26 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 requires that the polymer matrix comprises “a non-crosslinked polyamide polymer or polyamide copolymer comprising repolymerized caprolactam monomers derived from a recycled feedstock.” It is unclear whether the limitations “non-crosslinked” and “comprising repolymerized caprolactam monomers derived from a recycled feedstock” are meant to apply to both the polyamide polymer and polyamide copolymer, or if “non-crosslinked”  only applies to the polyamide and the limitation directed to the repolymerized caprolactam monomers only applies to the polyamide copolymer. For examination purposes, the claims are interpreted to encompass either interpretation.
Claims 11 – 21, 23, 24, and 26 – 28 are rejected as being dependent on claim 10.
Claims 19 – 21 recite the limitation “the thermoplastic polymer.” This phrase lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 15 - 21, and 26 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20080127527) in view of Dix (US20130303645A1). Eustache (Eustache, R.-P. (2005). Poly(Ether-b-Amide) Thermoplastic Elastomers: Structure, Properties, and Applications. In Handbook of Condensation Thermoplastic Elastomers, S. Fakirov (Ed.).) is provided as an evidentiary reference for claim 26.
As per claims 10, 27, and 28 Chen teaches a multilayered insole for footwear (Abstract), comprising:
A recyclable foam layer, with a fabric layer disposed above and coupled to the recyclable foam layer ([0011 – 0014]: “The insole of the present invention generally comprises a base layer, an intermediate layer, an upper layer and a top layer…. The intermediate layer is made of a second foamable material formed by a foam polyurethane resin mixing with recycled polymeric foam materials…. The top layer is made of any suitable fabrics such as cloth. It is adhered to an upper surface of the upper layer to increase the comfort and prevent sliding during wear.”)
Chen does not teach:
The foam layer comprising an inert physical foaming agent uniformly dispersed within a polymer matrix, wherein the physical foaming agent is nitrogen or carbon dioxide
The polymer matrix comprising a non-crosslinked polyamide polymer or polyamide co-polymer comprising repolymerized caprolactam monomers derived from a recycled feedstock
Dix teaches polymeric foams that may be used in a variety of applications ([0016]). Dix teaches that these foam layers are produced using a physical blowing agent, including nitrogen and carbon dioxide, as required by claim 18 ([0034]). As the cells in Fig. 3 are shown to be the same size, it would naturally follow that the blowing agent is applied uniformly. The foam layers are co-extruded with a skin layer (Abstract). This skin layers are formed of solid, i.e. unfoamed polymeric materials ([0018]). This skin layer is interpreted as reading on the claimed smooth outer layer that is free of holes as required by claim 15. Dix teaches that the polymer matrix is preferably a non-crosslinked polyether-block amide ([0026]), and that the density of these foams may be between 0.05 g/cm3 to 1.1 g/cm3 ([0054]), which converts to 3 – 68 lb/ft3, which overlaps with the density range claimed in claim 17.  Dix teaches that these foams have a quality cell structure and good surface appearance ([0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Dix, including an inert physical foaming agent of carbon dioxide or nitrogen and a polyether-bock amide copolymer, as the insole material of Chen, motivated by the desire to predictably produce a foamed layer with quality cell structure and good surface appearance ([0005]).
Regarding claims 16 and 19-21, the phrases “the recyclable foam layer and the fabric layer are integrally formed” and “derived from a depolymerized recycled feedstock plastic” are interpreted as product by process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
As per claims 26 – 28, the prior art combination teaches that the polymer matrix is preferably a non-crosslinked polyether-block amide, such as PEBAX (Dix, [0026]). The prior art teaches that PEBAX is a copolymer that includes polyamide blocks and polyether blocks (Dix, [0026]), but does not specify what the polyamide blocks are. Eustache teaches that the polyamide block of PEBA resins can include polyamide 6 (Page 263, Second Paragraph). Therefore, Dix also renders obvious a polyamide polymer comprising polyamide 6 as required by claim 26.

Claims 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20080127527) in view of Dix (US20130303645A1) as applied to claims 10, 15 - 21, and 26 - 28 above, and further in view of Bigg (GB2358121).
As per claims 11 – 13, the prior art combination teaches a multilayers insole for footwear (Abstract). The prior art combination does not teach:
A support layer disposed at a heel area of the recyclable shoe insole between the recyclable foam layer and the fabric layer
The support layer comprised of the same recyclable foam as the recyclable foam layer
Wherein the support layer is formed of a compressed foam material and has a density greater than a density of the recyclable foam layer and the fabric layer
Bigg teaches an insole comprising at least one area of high density foam and at least one area of low density foam (Abstract). The high density foam is compressed to a greater extent than the higher density foam (Page 4, Lines 2 – 4). As shown in Fig. 1, the high density foam 102 is provided over the entire shoe (Page 3, Lines 21 – 24) so it would naturally follow that the high density foam is provided in the heel area. Bigg further teaches that by providing varying densities, the insoles have the ability to absorb and redistribute the various forces imposed on the foot during walking and standing (Page 1, Lines 10 – 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to include a layer of higher density foam in the insole of the prior art combination, such as in layer 16 of Chen, between the recyclable foam layer and the fabric layer as claimed, motivated by the desire to predictably absorb and redistribute the various forces imposed on the foot during walking and standing (Page 1, Lines 10 – 14). 
Additionally, it would have been obvious to one of ordinary skill in the art to make the higher density foam layer out of the same recyclable foam as the foam layer as claimed as recycled materials are cheaper than virgin materials and recycling provides environmentally friendly options for materials. 
Regarding claim 14, as Bigg teaches the density of the high density foam is higher than the density of the low density foam, and the density of the foam of the prior art is taught to be about 10 lbs per cubic feet (See Dix, [0054]), it would be obvious to choose a density of the high density foam to be within the scope of the claimed values. 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20080127527) in view of Dix (US20130303645A1) as applied to claims 10, 15 - 21, and 26 - 28 above, and further in view of Cohen (US47187621).

As per claim 23, the prior art combination teaches a multilayer shoe insole which includes a base layer and an upper layer made from foamable polymeric resin compositions (Chen, [Abstract]). The prior art combination does not teach:
The base layer comprised of a resilient material having a density greater than a density of the recyclable foam layer, the base layer coupled to the recyclable foam layer
The base layer has a density between about 2 lbs per cubic ft to about 10 lbs per cubic ft
Cohen teaches an insole with layers that provides comfort and healthful distribution of weight on the foot (Abstract). The bottom layer has greater density and rigidity than the top layer (Abstract). The bottom layer has a density between 100 – 180 kilograms per cubic meter, which converts to 6.2 – 11.2 lbs per cubic foot (Column 1, Lines 31 – 33). This overlaps with the claimed range.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide a second layer of the insole with a density higher than that of the upper layer and a density within the claimed range, as taught by Cohen, motivated by the desire to predictably provide an insole with a high degree of comfort, good impact resistance and healthful distribution of weight on the feet (Column 1, Lines 13 – 16). 

Response to Amendments
Applicant’s amendments to the claims, filed May 10, 2022, caused the withdrawal of the objection to claim 10 as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed May 10, 2022, caused the withdrawal of the rejection of claims 10 and 15 – 21 under 35 U.S.C. 103 as unpatentable over Chen in view of Chang and Grechi as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed May 10, 2022, caused the withdrawal of the rejection of claims 11 – 14 under 35 U.S.C. 103 as unpatentable over Chen in view of Chang and Grechi and further in view of Bigg as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed May 10, 2022, caused the withdrawal of the rejection of claims 23 and 24 under 35 U.S.C. 103 as unpatentable over Chen in view of Chang and Grechi and further in view of Cohen as set forth in the office action filed November 10, 2021.
Applicant’s amendments to the claims, filed May 10, 2022, caused the withdrawal of the rejection of claim 25 under 35 U.S.C. 103 as unpatentable over Chen in view of Dix as set forth in the office action filed November 10, 2021. Claim 25 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 10 – 21, 23, 24, and 26 – 28 have been considered but are moot based on the new ground of rejection.

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789